Citation Nr: 0630169	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-16 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to an increased rating for osteochondroma, left 
scapula, currently evaluated as 20 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
10 percent rating for osteochondroma, left scapula, to 
20 percent, effective December 2002.  The veteran disagreed 
with the rating and the current appeal ensued.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2006.  A 
transcript of that hearing is of record in the claims file.  
During the hearing and on his substantive appeal, the veteran 
raised a claim of service connection for a wrist disability; 
this issue is not currently before the Board and is referred 
to the RO for appropriate actions.


FINDING OF FACT

The veteran's osteochondroma, left scapula (minor), is 
productive of pain, weakness, and motion limited to no more 
than midway between side and shoulder level; limitation of 
motion to 25 percent from side or ankylosis of the scapula is 
not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
osteochondroma, left scapula (minor) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5201 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in January 2003 and 
December 2003 which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claim.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for an increased rating 
claim.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA notice and process was performed as to 
the claim.  The Board, therefore, concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his claim on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing and 
testified before the undersigned VLJ at a Travel Board 
hearing in July 2006.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Increased Rating

In a rating decision of August 1972, the RO granted service 
connection for osteochondroma, left scapula, post operative, 
and assigned a 10 percent rating for the disability, 
effective December 1971.  A total evaluation was granted 
under the provisions of 38 C.F.R. § 4.30 during the veteran's 
hospitalization with one moth convalescence.  The 10 percent 
was restored post convalescence, effective March 1972.  

By rating decision of February 2003, the veteran's 
osteochondroma, left scapula was increased from 10 percent to 
20 percent, effective December 2002, the date of the claim.  
The disability rating of 20 percent has remained in effect to 
this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Standard range of shoulder motion (0 to 180 degrees, see 
38 C.F.R. § 4.71, Plate I).  

A June 1972 VA examination reported that the veteran is right 
hand dominant.  See 38 C.F.R. § 4.69.  

Under the provisions of Diagnostic Code 5201, motion limited 
at shoulder level or midway between the side and shoulder 
level on the minor extremity, warrants a 20 percent rating.  
Limitation of motion of the arm to 25 percent from the side 
warrants a 30 percent rating for the minor extremity.  

Under the provisions of Diagnostic Code 5200, ankylosis of 
the scapulohumeral articulation intermediate between 
favorable and unfavorable warrants a 30 percent rating for 
the minor extremity.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  

The veteran and his representative contend, in essence, that 
the veteran's osteochondroma, left scapula is more severe 
than currently evaluated.  The veteran claims that he has 
pain and extreme difficulty lifting with his left extremity.  

After a total review of the record, the veteran's claim must 
fail in this regard.  

The veteran underwent VA examinations in February 2003 and 
March 2004, and VA outpatient treatment in May 2004, 
July 2004, and April 2006.  He was seen in private treatment 
and he testified at a Travel Board hearing in July 2006.  

The veteran's VA examinations performed in connection with 
this claim showed the veteran exhibited pain, weakness, and 
tenderness on examination of his osteochondroma, left 
scapula.  At his VA examination of March 2004, his abduction 
was the most limited range and could only be accomplished to 
30 degrees.  Other reports during the appeal period shows a 
far greater range of motion.  He had been noted to have a 
full range of motion of the shoulder and on another occasion 
his abduction was limited to 50 degrees.  The Board finds 
that the overall evidence of record fails to show that his 
left arm is limited to 25 degrees from the side.  At VA 
outpatient treatment, his complaints were primarily of pain 
in the scapula area and due to unrelated cervical and right 
rotator cuff complaints.  Specifically, Michelle Jaworski, 
MD, his private physician, discussed weakness of the 
veteran's left shoulder and scapula, related to his service-
connected osteochondroma, left scapula.  The majority of 
complaints and evaluation were related to nonservice-
connected cervical spine and right rotator cuff concerns.  

Finally, at the veteran's Travel Board hearing in July 2006, 
he testified to atrophy of the left shoulder, pain of the 
left extremity, the inability to lift anything greater than 
50 pounds on the left, and clicking and grinding of the left 
shoulder.  However, none of the medical evidence of record, 
nor testimony pointing to medical evidence, indicates that he 
is unable to move his arm less than 25 degrees from his side.  
Moreover, pain is reflected in the rating of this disability 
and there is no ankylosis shown related to his left extremity 
disability, the only other manner in which the veteran would 
warrant in excess of a 20 percent rating.  

Also, there is no indication that the veteran warrants an 
increased rating based on additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
pursuant to Deluca.  

Based on the foregoing, the veteran's osteochondroma, left 
scapula, is properly rated according to the schedular 
criteria and has not exhibited any objective findings 


warranting an increase in this regard.  Therefore, a rating 
in excess of the 20 percent rating already reflected, is not 
warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for 
osteochondroma, left scapula, is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


